DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 112/103
Applicant's arguments regarding the amendments have been fully considered and they are persuasive. 
The rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Joseph Su (Reg. No. 69,761) on August 25, 2022.
The application has been amended as follows: 

Claim 11, lines 1-2 should be amended to read as:
--A virtual stent placement method comprising:  -- 


Claim 12, lines 1-3 should be amended to read as:
-- A non-transitory computer readable medium storing a virtual stent placement program, wherein execution of the program causes a computer to perform: --


Reasons for Allowance
The following is an examiner' s statement of reasons for allowance:
Claims 1-2 and 7-12 are allowed. The closest prior art of record, Mohamed, Hupp, Kaladji teach a method for virtual stent placement. Additional references US 2008/0177367 and
US 6,096,073 are also included in the file wrapper; neither reference depicts a curved blood vessel at the site of bifurcation or discusses a centerline/core line. Therefore, these references and the remaining prior art of record, alone or in combination, fails to disclose or suggest 
(claims 1, 11, 12)
“detect whether the virtual stent overlaps with a blood vessel branch at least by determining whether an extension of a core line of the blood vessel branch intersects with a stent cross section of the stent cross sections; and 

in response to having detected that the stent cross section of the virtual stent overlaps with the blood vessel branch, change, three-dimensionally, the inclination of the stent cross section with respect to the cross section perpendicular to the core line to avoid any intersection between the stent cross section and the extension of the core line of the branch of the blood vessel branch by rotating the stent cross section around an intersection point between the stent cross section and the core line of the blood vessel region until the start position of the stent cross section does not overlap the core line of the blood vessel branch along a maximum contour line of the blood vessel region”,
 
in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0177367:  the invention is directed to a treatment device for treating a treatment site of a vessel of a mammal. The treatment device is useful for positioning and properly orienting a stent at a treatment site located near an ostium of a side branch of the vessel. 
US 6,096,073: method is provided for dilatation of, and for delivery and deployment of stents at, a bifurcation. The system includes two guidewires, one disposed in each branch of the bifurcation. A device and stents are provided which allow accurate dilatation and stenting of the bifurcation, without removing the guidewires, and such that the stents closely conform to the geometry of the bifurcation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148